Citation Nr: 0623752	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  00-09 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1965 to December 1967.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was previously before the 
Board in September 2005, at which time the Board referred the 
case to an Independent Medical Expert (IME) for an advisory 
opinion.  

The July 1999 rating decision also denied the appellant's 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35.  While October 2001 and January 2003 
supplemental statements of the case (SSOC) addressed this 
issue, the appellant did not file a substantive appeal in the 
matter, and it is not before the Board.


FINDINGS OF FACT

1. The veteran served in Vietnam.

2. The veteran died in May 1999; the immediate cause of his 
death was chronic myelogenous leukemia (CML); no contributing 
causes were listed on his death certificate.

3. CML was not manifested in service or in the first 
postservice year, and is not shown to have been related to 
his herbicide exposure in service or have otherwise been 
related to service.

4.  The veteran's service connected disabilities of residuals 
of back and stomach shell fragment wounds and a left upper 
arm scar are not shown to have contributed to cause his 
death.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 3.312, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
notice prior to the initial July 1999 rating decision (since 
the VCAA was not in effect at that time), a March 2001 letter 
explained the evidence necessary to substantiate her claim 
for service connection for cause of the veteran's death, the 
evidence VA was responsible for providing, and the evidence 
she was responsible for providing.  The record does not 
include a letter to the appellant explicitly asking her to 
provide "any evidence in [her] possession that pertains" to 
her claim.  Nevertheless, the Board finds that she has 
essentially been notified of the need to provide such 
evidence, since the March 2001 letter informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
the RO.  In addition, the January 2003 SSOC included such 
notice by citing 38 C.F.R. § 3.159(b)(1).  Thus, she has been 
adequately informed of the need to submit relevant evidence 
in her possession, and has had ample opportunity to respond/ 
supplement the record.  The claim was then readjudicated, and 
the appellant is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier.  While she did not receive complete notice regarding 
effective dates as outlined by the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), she is not prejudiced by lack of such 
notice, as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  Finally, neither the appellant nor her representative 
has alleged that notice in this case was less than adequate.  

As noted above, in September 2005, the Board sought and 
obtained an IME advisory opinion in this matter.  In a June 
2006 letter, the Board notified the appellant of the opinion 
and provided her with a copy.  In correspondence received in 
July 2006, she replied that she had "no further argument 
and/or evidence to submit," and requested that the Board 
"[p]lease proceed with the adjudication of my appeal."  The 
Board is authorized to obtain advisory opinions from an IME 
and there is no need to remand the case to the RO for initial 
consideration of such evidence.  See 38 U.S.C.A. § 7109.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.


B. Factual Background

The veteran's service medical records contain no mention of 
symptoms, complaints or diagnosis of CML.  He served in 
Vietnam, where he sustained shell fragment wound.  His 
service connected disabilities included: residuals of a shell 
fragment wound of the back; residuals of a shell fragment 
wound of the stomach; and a scar on the left upper arm.

A September 1996 letter from the veteran's private treatment 
doctor, Dr. M. S. H., states that it is his opinion that 
Agent Orange "is a contributing factor to [the veteran's] 
illness."

October 1996 through July 1998 private treatment records from 
Emory University, Wake Forest University, and Vanderbilt 
University show treatment of and consultations regarding 
treatment options for CML.

The veteran died in May 1999.  His death certificate lists 
the immediate cause of death as CML.  No contributory causes 
of death were listed. 

An August 1999 letter from the veteran's private treating 
physician, Dr. G. C. W., reports his understanding that the 
veteran was exposed to Agent Orange while in Vietnam and 
opines that it is "certainly possible that his leukemia may 
have been related to his agent orange exposure." 

A September 1999 letter from the veteran's private treating 
physician, Dr. S. A. G. states that the veteran had a history 
of CML, which accelerated and went into myeloid leukemic 
phase prior to his death.  Noting that she knew he was a 
veteran who was exposed to Agent Orange, she provides the 
following opinion:

Although this has not been considered a disease 
associated with [A]gent Orange, in my experience 
I have treated many veterans, including [this 
veteran], who had this disease and have a history 
of exposure to [A]gent Orange.

I feel, and this is my opinion, that there is 
association between his illness and [A]gent 
Orange. 

In her April 2000 substantive appeal, the appellant notes 
that the only chemical the veteran was exposed to while he 
was in Vietnam was Agent Orange and comments that the VA 
does not have evidence to refute his exposure.  She also 
notes that there is no history of cancer in the veteran's 
family; that his health was never good after returning from 
Vietnam; and that it is a proven fact that leukemia can be 
chemically induced. 

An April 2001 clarifying opinion from Dr. S. A. G. 
reiterates that she has treated many CML patients who were 
exposed to herbicides.  She provides the following opinion:

It is very difficult to prove anything beyond a 
shadow of a doubt and epidemiologic studies are 
difficult to accomplish.  There are severe 
consequences of illness and severe consequences 
of proving such an association.  However, it is 
my medical opinion that there is an association 
between exposure to Agent Orange and development 
of many hematologic malignancies including CML.

A June 2001 handwritten letter from Dr. S. A. G. encloses a 
list of literature citations and excerpts from the Veterans 
and Agent Orange: Update 1998 report.  She believes this 
information is enough to support her opinion, but notes that 
"proof is what the government is hiding behind and like many 
things in life . . . there are shades of grey."  She notes 
the government does not have evidence that Agent Orange did 
not contribute to this veteran's CML and says that she 
continues to believe that it did.  The Veterans and Agent 
Orange excerpt states that the incidence of CML increases 
steadily for people over the age of 30 and that CML accounts 
for approximately 1 in 5 leukemias in the age group that 
characterizes most Vietnam veterans.  A known risk factor 
for CML is exposure to high doses of ionizing radiation.  
The report concludes that there is insufficient evidence to 
determine whether there is an association between Agent 
Orange exposure and leukemia.

In September 2005, the Board referred the case to a 
specialist in oncology to provide an IME advisory opinion on 
the following question:  Whether based upon sound medical 
principles and the evidence of record it is as likely as not 
that the veteran's death due to CML was incurred as a result 
of herbicide exposure during service in the Republic of 
Vietnam?

In January 2006, the IME reviewed the veteran's claims file 
along with extensive scientific and medical literature 
researched by him and by a librarian at his medical center.  
With regards to his file review, he indicates that Dr. M. S. 
H.'s opinion did not cite any literature or other data that 
he used in formulating his opinion.  He also notes that Dr. 
S. A. G. admitted in her September 1999 opinion that there 
was not any scientific literature that supported her opinion; 
it was based on her experience treating veterans with CML who 
were Vietnam veterans exposed to Agent Orange.  

In completing his research on the topic, the IME combined 
multiple permutations of the search terms Agent Orange, 
dioxins, herbicides, etc. with terms chronic myelogenous 
leukemia, CML and bcr-abl.  None of these searches uncovered 
any published data relating Agent Orange exposure to CML.  In 
describing his research findings, he notes that the specific 
etiology of CML is not known; however, there is a higher 
incidence of CML in survivors of the atomic bombs in 
Hiroshima and Nagasaki, which implies a possible relationship 
between ionizing radiation exposure and CML.  He also 
comments that the fact that CML does not show concordance in 
twins suggests it is an acquired disorder and not part of a 
mutated germ line.  CML is unique in that 90 percent of cases 
are associated with a specific reciprocal chromosomal 
translocation, generally known as the Philadelphia 
chromosome.  He notes that this fact "implies that for Agent 
Orange to have any link to the etiology of CML at a 
biological or mechanistic level, one would expect to be able 
to see at least laboratory evidence of the ability of Agent 
Orange exposure to cause the same or similar genetic 
abnormalities in cell lines or experimental animal models."  
He did not find any such evidence in his literature search; 
he only found limited evidence of carcinogenicity, as studies 
have shown herbicides have no obvious significant effects on 
DNA in animal white blood cells.  

The IME's research uncovered only an inconsistent clinical 
pattern of association between general cancer mortality and 
herbicide exposure.  Based on his review of the relevant 
literature, he notes a possible weak association between 
Agent Orange and non-Hodgkin's lymphomas and chronic 
lymphocytic leukemia, but he could not "find any literature 
based evidence of a plausible biologic or clinical 
association with Agent Orange and CML, which, being a myeloid 
disease, is a disease with a pathogenesis completely 
unrelated to lymphoid diseases such as non-Hodgkin's 
lymphoma."  He also comments that the 30 year duration 
between the veteran's Agent Orange exposure and his diagnosis 
is about 20 years longer than most "secondary malignancies 
seen for example after chemotherapeutic drug" use.

Based on the above noted literature and his review of the 
veteran's claims file, the IME provides the following 
opinion:  [B]ased on current evidence there is simply no 
meaningful evidence to support an association between CML and 
exposure to Agent Orange.  If such a relationship exists it 
has not been demonstrated by any scientific study that I have 
been able to find.

C. Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and leukemia becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D. Analysis

The record does not contain any evidence that the CML that 
caused the veteran's death was manifested in service or in 
his first postservice year; in fact, it was diagnosed in 
1996, about 29 years after his discharge from service.  
Consequently, service connection for the cause of his death 
on the basis that the disease that was the primary cause of 
death became manifested in service, and persisted (or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The appellant claims that the CML that caused the veteran's 
death was due to his herbicide exposure in Vietnam.  CML is 
not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.

The appellant may still establish service connection for CML 
and the veteran's cause of death by competent and probative 
evidence showing that such disease is somehow related to 
service (including to Agent Orange exposure therein).  See 
Combee, 34 F.3d at 1042.  Significantly, because the veteran 
served in Vietnam, it is presumed (and is not in question) 
that he was exposed to herbicides/Agent Orange in service.  
The record includes both medical evidence that supports his 
claim and medical evidence that is against his claim.  
Evidence in support of (or tending to support) the veteran's 
claim includes a September 1996 letter from Dr. M. S. H., 
September 1999 and April and June 2001 letters from Dr. S. A. 
G., and an August 1999 letter from Dr. G. C. W.  Evidence 
against his claim includes the January 2006 IME advisory 
opinion.  When evaluating these opinions, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dr. M. S. H. and Dr. G. C. W.'s opinions state, respectively, 
that herbicide exposure was a "contributing factor to [the 
veteran's] illness" and that it was "certainly possible 
that his leukemia may have been related to his agent orange 
exposure."  However, these physicians do not provide any 
rationale for their opinions.  In reaching their conclusions, 
they merely note that they treated the veteran for CML and 
that they knew he served in Vietnam and was exposed to Agent 
Orange.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support [the] opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 
5 Vet. App. 177, 180 (1995).  These opinions lack significant 
probative weight because they are not predicated on clinical 
or other data.

Likewise, September 1999 and April and June 2001 letters from 
Dr. S. A. G. note that her experience of treating many 
veterans with CML who have been exposed to herbicides leads 
her to the conclusion that there "is an association" 
between the veteran's CML and his Agent Orange exposure.  
While Dr. S. A. G. encloses a literature search citation list 
and an excerpt from the Veterans and Agent Orange: Update 
1998 report to support her opinions, these records do not 
appear to sustain her opinion.  The listing of reference 
citations neither explains nor lists any article titles that 
state or infer the existence of a relationship between 
herbicide exposure and CML, while the Veterans and Agent 
Orange update concludes that there is insufficient evidence 
to determine whether an association exists between Agent 
Orange exposure and leukemia.  Since Dr. S. A. G.'s opinions 
are not supported by the scientific literature she submitted 
as a basis for her opinion, they lack significant probative 
value.  See Bloom, 12 Vet. App. at 187.

In contrast, the January 2006 IME's opinion indicates that 
prior to formulating his conclusion, he completed a full 
review of the claims file, along with an extensive search 
for, and review of, relevant literature.  His opinion 
provides a complete rationale and explanation as to why he 
concluded that there is "no meaningful evidence to support 
an association between CML and exposure to Agent Orange."  

The appellant's own statements relating the cause of the 
veteran's death to Agent Orange exposure are not competent 
evidence, as she is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, 
in weighing the respective medical opinions, the IME's 
opinion must be given the greatest probative weight, as it is 
supported by detailed findings and extensive research; is 
couched in terms of greater certainty; and provides a better 
explanation of the rationale for the opinion given.  
Accordingly, the Board finds the opinion persuasive of a 
conclusion that the primary cause of  the veterans death, 
CML, was unrelated to his service.

As was noted, no contributory causes of death have been 
identified.  The veteran's service connected disabilities, 
residuals of back and stomach shell fragment wounds, and a 
left upper arm scar were not progressive or debilitating 
(they did not affect a vital organ).  There is nothing in the 
record to suggest that they may have contributed materially 
to cause the veteran's death.  The preponderance of the 
evidence is against the claim and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


